Case 2:20-cv-00013-SPC-NPM Document 83 Filed 07/29/21 Page 1 of 2 PageID 1856




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

SIERRA CLUB and
ENVIRONMENTAL
CONFEDERATION OF
SOUTHWEST FLORIDA,

             Plaintiffs,

v.                                               Case No: 2:20-cv-13-SPC-NPM

U.S. FISH AND WILDLIFE
SERVICE, AURELIA
SKIPWORTH, FLORIDA
DEPARTMENT OF
TRANSPORTATION, KEVIN
J. THIBAULT, U.S. ARMY
CORP OF ENGINEERS, and
TODD T. SEMONITE,

              Defendants.
                                          /

                            ORDER TO SHOW CAUSE1

       Before the Court is a sua sponte review of the case. All Defendants

appeared and answered except one: Kevin Thibault (Secretary of the Florida

Department of Transportation (“FDOT”)).               Plaintiff sues Thibault “in his

official capacity only.” (Doc. 65 at 7). Of course, suit against Thibault in his




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00013-SPC-NPM Document 83 Filed 07/29/21 Page 2 of 2 PageID 1857




official capacity is suit against FDOT itself. See, e.g., McMillian v. Monroe

Cnty., Ala., 520 U.S. 781, 785 n.5 (1997). Nevertheless, Thibault is a named

Defendant who hasn’t appeared. While FDOT answered (Doc. 71), it is unclear

whether that pleading applies to Thibault or if FDOT’s lawyers represent him.

So Thibault must show cause why he has not appeared.

      Accordingly, it is now

      ORDERED:

      Defendant Kevin Thibault must SHOW CAUSE, in writing on or

before August 4, 2021, why he has not appeared.

      DONE and ORDERED in Fort Myers, Florida on July 29, 2021.




Copies: All Parties of Record




                                      2
